DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11/22/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 0250189 (hereinafter, HARLAN).
Regarding claims 1 and 8, HARLAN teaches a polymer-modified emulsion comprises bitumen, a block copolymer (styrene-butadiene-styrene (SBS)), a rosin ester and a cationic asphalt emulsion (p. 4, lines 23-29 to p. 5, lines 1-3). The emulsion comprises 20-40 percent by weight of water (p. 5, lines 13-14). The cationic asphalt emulsion comprises an emulsifying agent including amines, primary amines, diamines, quaternary amines, imidazoline amines and combinations thereof. (p. 5, lines 17-22). The polymer-enhanced asphalt that can be applied at ambient temperature to selected aggregate to pave or repair roads, pavement or other surfaces.
With regard to the claim limitations, “wherein a residue recovered from the emulsion has a penetration value of 110-160 units according ASTM D5 and exhibits a resistance to cracking as demonstrated by a value according to the Overlay Test of greater than 50 cycles to failure,” given HARLAN teaches the same components and same field of endeavor, the position is taken that the polymer-modified emulsion would inherently have the same claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claim 2,  the claim limitations, “wherein the residue recovered from the emulsion has a penetration value of 130-150 units according ASTM D5,” given HARLAN teaches the same components and same field of endeavor, the position is taken that the polymer-modified emulsion would inherently have the same claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claim 3, the claim limitations, “wherein the residue exhibits a resistance to cracking as demonstrated by a value according to the Overlay Test of greater than 100 cycles to failure,” given HARLAN teaches the same components and same field of endeavor, the position is taken that the polymer-modified emulsion would inherently have the same claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claims 5 and 6, HARLAN teaches the polymer-modified asphalt emulsion comprises between approximately 0.5 and 20 percent, preferably between approximately 2 and 15 percent by weight of SBS (styrene-butadiene-styrene copolymer) (p. 5, lines 1-3). SBS is a well-known elastomer. 
Regarding claim 9, HARLAN teaches the polymer-modified asphalt emulsion comprises an additional amine, preferably a di-tallow quaternary amine in order to allow particles to better or completely disperse when in the mixer apparatus (p. 10, lines 12-17). 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SITZ et al. (U.S. Patent No. 5,019,160, hereinafter SITZ).
Regarding claims 1 and 8, SITZ teaches a polymer-modified composition which comprises a mixture of (a) a blend of from about 10 to 75 weight-percent of one or more thermoplastic rubber polymer and from about 90 to 25 weight percent of one or more of a fatty dialkyl amide, and (b) an asphalt cement (Abstract). The thermoplastic rubber polymer includes ethylene-vinyl acetate polymer (Col. 5, lines 5-9), SBS (styrene-butadiene-styrene), and SIS (styrene-isobutylene-styrene) polymers (Col. 5, lines 10-14).
The polymer-modified asphalt composition may be incorporated into cationic asphalt emulsion or anionic asphalt emulsions. The emulsifier and other additives are added to the continuous water phase. The emulsifiers are Arosurf AA-28 and AA-78 which are known cationic emulsifiers (Col. 6, lines 24-35) and sodium hydroxide which are known anionic emulsifiers (Col. 6, lines 42-49). The asphalt cement composition is used for road paving materials, asphalt roofing cements, mastics, moisture barriers, and etc. (Col. 7, lines 60-65). 
With regard to the claim limitations, “wherein a residue recovered from the emulsion has a penetration value of 110-160 units according ASTM D5 and exhibits a resistance to cracking as demonstrated by a value according to the Overlay Test of greater than 50 cycles to failure,” given SITZ teaches the same components and same field of endeavor, the position is taken that the polymer-modified emulsion would inherently have the same claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claim 2,  the claim limitations, “wherein the residue recovered from the emulsion has a penetration value of 130-150 units according ASTM D5,” given SITZ teaches the same components and same field of endeavor, the position is taken that the polymer-modified emulsion would inherently have the same claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claim 3, the claim limitations, “wherein the residue exhibits a resistance to cracking as demonstrated by a value according to the Overlay Test of greater than 100 cycles to failure,” given SITZ teaches the same components and same field of endeavor, the position is taken that the polymer-modified emulsion would inherently have the same claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claim 4, SITZ teaches the composition will contain from about 2% to about 10% by weight of polyamide blend and from 98% to about 90% by weight of asphalt cement (Col. 6, lines 20-23). 
Regarding claim 6, SITZ teaches the polymer-modified composition comprises one or more thermoplastic rubber polymer (e.g., ethylene vinyl acetate, SBS, and SIS). SBS and SIS are well-known elastomers. 
Regarding claim 7, SITZ teaches the composition comprises cationic emulsifiers (e.g. AA-28 and AA-78) in the amount of 1.0% by weight (Col. 9, Example 3). 
Regarding claim 9, SITZ teaches additives commonly used in aqueous asphalt emulsions may be employed, for example, inorganic salts (e.g. calcium chloride, ammonium chloride, ammonium acetate, and etc. can be added to cationic asphalt emulsions (Col. 6, lines 66-68 to Col. 7, lines 1-7) (which read on asphalt additives as claimed). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SITZ et al. (U.S. Patent No. 5,019,160, hereinafter SITZ).
Regarding claim 5, SITZ substantially teaches the present invention, see paragraph 11 above. More specifically, SITZ teaches a polymer-modified composition which comprises a mixture of (a) a blend of from about 10 to 75 weight-percent of one or more thermoplastic rubber polymer (e.g., ethylene vinyl acetate, SBS, and SIS) (Abstract; Col. 5, lines 10-14).
However, SITZ does not teach wherein the polymer comprises from about 4% to about 8% by weight of the total weight of the asphalt phase. 
 Given SITZ teaches “about 10 weight percent” the position is taken that the amount is close enough to 7%-8% which is within the claimed range. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051. 
Furthermore, the word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763